Per Curiam.
The record shows no amendment of the plaintiff’s “Motion for Judgment” considered as a complaint. In it he sought an injunction to restrain the defendants from preparing for and holding the election which the Board of County Commissioners called to be held on 2 May 1970. He complains therein of no other action or proposed action. The election having been held, this appeal is moot and is hereby dismissed without prejudice to the right of the plaintiff, if so advised, to institute a new action for such relief as he may be entitled to have against any action taken or proposed to be taken by the defendants or others pursuant to the said election.
Appeal dismissed.